Title: I. Resolutions on Saltpeter and Powder Mills, 23 February 1776
From: Adams, John,Continental Congress
To: 


      
       In Congress, February 23, 1776
      
      Resolved, That it be recommended to the several Assemblies, Conventions, Councils or Committees of Safety, and Committees of Correspondence and Inspection in the United Colonies, to exert themselves in devising farther ways and means of promoting and encouraging the manufacture of Salt-petre, and of introducing that manufacture into private families.
      Resolved, That it be recommended to the several Assemblies and Conventions in the United Colonies, that they immediately establish public works in each and every county in their respective Colonies, at the expence of such Colonies, for the manufacture of salt-petre, and appoint Committees of their own members immediately to set up such manufactures.
      Resolved, That it be recommended to the Assemblies, Conventions, or Councils of Safety of every Colony, forthwith to erect Powder Mills in their respective Colonies, and appoint Committees to build such mills, and procure persons well skilled in the manufacture of powder, at the expence of such Colonies.
      Resolved, That a Committee of this Congress, to consist of one member from each Colony, be appointed to consider of farther ways and means of promoting and encouraging the manufactures of Salt-petre, Sulphur and Powder in these Colonies, and to correspond with the Several Assemblies and Conventions, and Councils or Committees of Safety in the Several Colonies, that this Congress may be, from time to time, truly informed of the progress made in these manufactures in all the Colonies.
     